In a negligence action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Kings County (Hutcherson, J.), dated October 3, 1990, which, upon a jury verdict, is in favor of the defendants and against them.
Ordered that the judgment is affirmed, with costs.
On October 24, 1985, the plaintiff driver John DiLauro, and the defendant driver Abraham Hochman, were involved in an automobile accident. They both testified at the trial and gave sharply contrasting accounts of the events leading to the accident. The plaintiffs contended that the defendant driver failed to yield the right-of-way. The defendant driver contended that he stopped his car to enable the plaintiff driver to pass.
The jury found that the defendant driver was not negligent. That finding was not contrary to the law. The jury could reasonably have determined that the defendant driver stopped at the stop sign controlling traffic on the street he was traveling on, that he entered the intersection and, upon seeing the plaintiffs’ vehicle, he did not proceed but rather waited for *796the plaintiffs’ vehicle to proceed in front of his stopped vehicle.
Moreover, the verdict was not against the weight of the evidence. The issue of credibility was resolved against the plaintiffs by the jurors, whose determination is supported by a fair interpretation of the evidence (see, O’Boyle v Avis Rent-A-Car Sys., 78 AD2d 431, 439).
Additionally, the plaintiffs’ contentions that the defense counsel improperly influenced the jury by references to the plaintiff driver’s attire or use of drugs or medication at the time of the incident are either unpreserved for appellate review (see, CPLR 4017, 5501 [a] [3], [4]), or meritless (cf., Goodstein v Ankor Leasing, 51 AD2d 722). Thompson, J. P., Balletta, Ritter and Santucci, JJ., concur.